Title: To George Washington from Captain George Lewis, 14 November 1778
From: Lewis, George
To: Washington, George


  
    Sir
    Bristol [Pa.] 14th of November 1778
  
By orders receiv’d of Captain Jones, from your Excellency, I have made an exact return of the remainder of our Regiment, which you have inclosed. Those Horses return’d Sick and Lame, will never be fit for the Service Longer, Should be glad to know your Excellencys pleasure what would be best done with them, the Qr Master Complains that the forrage they have already distroyed is more than they would Sell for, is of opinion that they had better be advertis’d for Sail as soon as possible.
The Last return sent, Capt: Stith begs leave to acquaint your Excellency, was as exact as the distressed Situation of the Regiment at that time would admit of. Capt: Jones is desierous of Returning to Virginia this Winter on Furlough agreable to General Orders. Should you think proper to indulge Him with one. Am Dr Sir with every Respect & esteem Yrs

  Go: Lewis

